DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species 1a and 2b, claims 1-6, 15-20, 33, 36 and 43, in the reply filed on 11/15/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 15-20, 33, 36 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, recites “the one or more species of wood is aspen or paulownia”. Said limitation is confusing because of the use of  “one or more” simultaneously with “or”. Specifically, and the specification does not seem to clarify the matter, it is unclear if one or more means one can have more than one layer but only of the same type wood (only aspen or only paulownia) or if one an have layers of both types of wood (aspen and paulownia) when more than one layer is present. In other words, “or” points to the use of only one type of wood, while “one or more species” may be interpreted as being able to use both aspen and paulownia. Depending on the interpretation, claim  43 may have additional 35 USC 112 issues since it claims paulownia “and” aspen.
The remaining claims are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6,15 - 20, 33, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over the University of HAMBURG  (DE 202006018792, using machine translation, hereinafter HAMBURG U.) in view of WOO et al (US 2017/0240253).
Claims 1 and 43: HAMBURG U. discloses (see entire document) a composition comprising polyurethane (PUR) foam layers and wood layers (fig 3, claims 1-2, [0016], [0018], [0049], [0169]) [as claimed].

HAMBURG U. discloses wood such as MDF or balsa with a density of 50-300 Kg/m3 ([0059]) or birch ([0194]), but fails to teach aspen or paulownia. However:
WOO discloses (see entire document) a composition comprising layers of PUR and layers of wood, wherein the wood is selected from aspen, paulownia, birch, etc. ([0007], [0030], [0041]).
It would have been obvious to one of ordinary skill in the art to have replaced HAMBURG U.’s birch with WOO’s aspen and/or paulownia since WOO discloses them as equivalent and since HAMBURG U. discloses that the composition can be used to make any of a non-exhaustive list of articles, including packaging, furniture, etc. ([0004]), wherein each one would require a preferred wood. Note that  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

HAMBURG U. is silent regarding a specific strength at yield of the composition. However:
 	Since HAMBURG U. in view of WOO discloses a substantially identical composition as claimed comprising the claimed layers of PUR foam and aspen/paulownia wood, wherein the foam and the composition have the claimed densities, it is expected that the disclosed composition has the claimed specific strength at yield property. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Alternatively and additionally, HAMBURG U. discloses the advantages of having the disclosed  light-weight materials but that are strong and have high energy absorption capacity ([0036]-[0038]); that in the event mechanical stress on the core/PUR layer, the cover/wood layers should absorb tensile and compressive forces to protect the core against indentation  while the core should absorb shear forces and transmit compressive forces when the core is loaded and that the core is designed to support the cover layers against buckling and creasing ([0053]); that the weight, flexural strength and flexural rigidity depend on the height of the layered composition ([0054]); that the flexural strength increases, for instance, six fold when the height doubles ([0055]); that as the thickness of the material increases, the flexural rigidity increases many times over ([0057]); and that the middle layer/core layer/PUR foam layer must have good specific mechanical properties in relation to its weight, which means having the necessary shear strength since the prevailing shearing forces are greatest in the middle layer, and must be able to absorb compressive forces after it has hardened ([0095]); and further discloses that the composition can be used to make any of a non-exhaustive list of articles, including packaging, furniture, etc. ([0004]), wherein each one would require preferred properties. In light of the above disclosure, one of ordinary skill in the art would have been motivated to make the composition with the desired  or needed specific strength at yield for its intended article and end-use. 

Claim 2: The PUR foam has a density of 100-250 Kg/m3 ([0013]), and specifically about 100 g/m3 ([0018]) [meeting the claimed range].
Claims 3 – 6 and 17 - 20: HAMBURG U. is silent regarding a compressive strength, a specific strength and a stress at yield of the PUR foam and the composition. However: 
	Since HAMBURG U. in view of WOO discloses a substantially identical composition as claimed comprising the claimed layers of PUR foam and aspen/paulownia wood, wherein the foam and the composition have the claimed densities, it is expected that the disclosed foam and composition have the claimed compressive strength, specific strength and stress at yield properties. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Alternatively and additionally, HAMBURG U. discloses that the PUR foam has a compressive strength that is up to three times higher in the orientation direction of its cells than perpendicular to it ([0139]); discloses the advantages of having the disclosed  light-weight materials but that are strong and have high energy absorption capacity ([0036]-[0038]); that in the event mechanical stress on the core/PUR layer, the cover/wood layers should absorb tensile and compressive forces to protect the core against indentation  while the core should absorb shear forces and transmit compressive forces when the core is loaded and that the core is designed to support the faces against buckling and creasing ([0053]); that the weight, flexural strength and flexural rigidity depend on the height of the layered composition ([0054]); that the flexural strength increases, for instance, six fold wen the height doubles ([0055]); that as the thickness of the material increases, the flexural rigidity increases many times over ([0057]); and that the middle layer/core layer/PUR foam layer must have good specific mechanical properties in relation to its weight, which means having the necessary shear strength since the prevailing shearing forces are greatest in the middle layer, and must be able to absorb compressive forces after it has hardened ([0095]); and further discloses that the composition can be used to make any of a non-exhaustive list of articles, including packaging, furniture, etc. ([0004]), wherein each one would require preferred properties. In light of the above disclosure, one of ordinary skill in the art would have been motivated to make the foam and composition with the desired or needed compressive strength, specific strength and  stress at yield for its intended article and end-use. 
Claim 15: The bulk density of the composition is about 200 Kg/m3 ([0018]) [meeting the claimed range].
Claim 16: HAMBURG U. discloses that the bulk density of the composition is about 200 Kg/m3 ([0018]) but also discloses that the density of the PUR foam itself can be as  high as 250 Kg/m3, which would increase the bulk density of the entire composition to the claimed range of 250-400 Kg/m3 .
Claim 33: The PUR foam layer and the wood layer are laminated using an adhesive ([0011], [0170). Polyurethane is the adhesive ([0168]).
Claim 36: HAMBURG U. discloses that the PUR is synthesized with polyol ([0169]), but does not disclose the origin of the polyol. However, the history of where and how the polyol has been originally obtained is not patentably significant in composition claims since the claims are not drawn to a process of making the polyol.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over University of HAMBURG  (DE 202006018792, using machine translation, hereinafter HAMBURG U.) in view of WOO et al (US 2017/0240253) and further in view of PETROVIC et al. (“Polyols and Polyurethanes from Crude Algal Oil”, J Am Oil Chem Soc 90, 1073–1078 (2013)). 
HAMBURG U.’s and WOO’s disclosures are discussed above and are incorporated herein by reference.
HAMBURG U. discloses that the PUR is made from polyol ([0169]), but does not disclose that the polyol was derived from algal oil. However, in addition to the rejection above, it is known in the art to  make PUR using the claimed algal oil polyol, as taught by PETROVIC (see entire document). PETROVIC further discloses that algal oil polyol is advantageous in that it is a renewable resource and can generate many more times oil per acre than plants used for biofuel such as corn or soybeans (Introduction). It would have been obvious to one of ordinary skill in the art to have used PETROVIC’s algal oil polyol as HAMBURG U.’s polyol in making the PUR foam for ecological reasons since PETROVIC discloses the benefits of using renewable resources when making PUR.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765